United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                         January 18, 2002


                                              Before

                              Hon. JOEL M. FLAUM, Chief Judge

                              Hon. DANIEL A. MANION, Circuit Judge

                              Hon. MICHAEL S. KANNE, Circuit Judge



LISA WORTH,                                                 Appeal from the United
                                                            States District Court for the
              Plaintiff-Appellee,                           Northern District of Illinois,
                                                            Eastern Division.
No. 00-2414
                                                            No. 96 C 3539
       v.
                                                            Blanche M. Manning, Judge
ROBERT H. TYER II, UNITED STATES
TITLE & ABSTRACT COMPANY,
GRUNDY COUNTY TITLE & ABSTRACT,
INC., CONSOLIDATED TITLE SERVICES
COMPANY OF ILLINOIS, OGLE COUNTY
TITLE & ABSTRACT COMPANY II, TITLE
EXPRESS COMPANY, LTD, and GRUNDY
COUNTY TITLE & ABSTRACT COMPANY II,

              Defendants-Appellants.


                                            ORDER

       The slip opinion issued in the above-entitled cause on December 27, 2001, is amended as
follows:

       Page 15, line 3, "assets" should be "asserts";
Appeal No. 00-2414                                                                Page 2



      Page 20, line 2, "asserts" should be "assert"; and

      Page 23, line 4 of the first full paragraph, "was not credible" should be
      "was not a credible".